DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed June 1, 2021.  Claims 14, 17, and 21 are currently amended.  Claims 9, 15-16, 19-20, and 23 have been canceled.  Claims 1-8 and 10-13 were previously withdrawn from consideration.  Claims 14, 17, 18, 21, and 22 are pending review in this correspondence.
	
Response to Amendment
	Objection to claim 21 for various typographical errors is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 14, 15, 17, and 22 as being unpatentable over Gaska et al (US 2013/0270445 A1) in view of Clark et al (WO 97/43915) is modified in view of applicant’s claim amendments and cancelation of claim 15.
	Rejection of claims 18 and 19 as being unpatentable over Gaska et al (US 2013/0270445 A1) and Clark et al (WO 97/43915) in view of Enwemeka et al (prov. Appl. 62/341,691) is withdrawn in view of applicant’s claim amendments and cancelation of claim 19.
	Rejection of claim 23 as being unpatentable over Gaska et al (US 2013/0270445 A1) and Clark et al (WO 97/43915) in view of Lin et al (US 2018/0055959 A1) is withdrawn in view of applicant’s claim cancelation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14, it is unclear how the wavelength is adjusted based upon feedback.  In the first two clauses, applicant has claimed that a wavelength of a specific peak/range is emitted, but then later states that the wavelength is adjusted based on feedback. It is unclear if the claim is intending to be interpreted such that that the wavelength can be changed from the specifically recited values, and if so, what is wavelength changed to? It appears that the first and second light emitting devices appear to require specific ranges/peaks to meet the parameters sets by the claim. Claim 21 is rejected based on claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al (US 2013/0270445 A1) in view of Clark et al (WO 97/43915, provided in IDS filed 8/24/2020).
With respect to claim 14, Gaska discloses a method of ultraviolet-based sterilization comprising:
Activating a first light emitting device (source of ultraviolet radiation 42; See Para. 0007 for discussion of system including a set of ultraviolet radiation sources; Para. 0030 discusses one or more 
Activating a second light emitting device of the bio-inactivation device to emit germicidal light of a second wavelength toward the treatment surface (source of ultraviolet radiation 42; See Para. 0007 for discussion of the system including a set of ultraviolet radiation sources; Para. 0030 discusses one or more sources of ultraviolet radiation which can be operated to generate UV having one or more predominant wavelengths in any predetermined radiation band that falls approximately between 200-350nm), wherein the second wavelength is different from the first (See Para. 0031 for discussion of how the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing organism(s) that may be present); and
Verifying the level of sterilization provided by one or more of the first light emitting device and the second light emitting device based on feedback from a photodetector (ultraviolet sensors 43, may be one or more photodetectors, one or more reverse biased UV LEDs, etc.; See Para. 0033) of the bio-inactivation device (See Para. 0033 for discussion of how the ultraviolet radiation source includes a plurality of space distributed pulse-driving ultraviolet emitting devices, which the computer system 20 can independently operate, operate as a plurality of distinct groups of ultraviolet emitting devices, and/or operate in reverse bias as ultraviolet sensors).
Although Gaska does not specifically disclose that the first and second light emitting devices have peaks of 275nm and 365nm, respectively, wherein the second, different wavelength is selected to deactivate protein, applicant should note that 275nm does fall within the range taught by Gaska for the first light emitting device, and a peak of 365nm for the second light emitting device nm is interpreted to approximately 280-360 (365nm is approximately 360nm). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected any wavelength peak within the ranges, including specifically 275nm and 365nm as Gaska teaches that wavelengths of this range are advantageous in preventing reproduction of DNA (See Para. 0031 of Gaska). The examiner notes that Applicants appear to be claiming UVC light at 265 nm and UVA light at 365 nm to provide dual treatment (see page 9 of their remarks), and prior art Gaska appears to be providing that same treatment using two different range spectrums of UV light.  Just because applicants have stated a different reasoning for the treatment does not mean that the UVC (approximately 250-280nm of Gaska) and UVA (approximately 280-360nm) would not also function to serve the same purpose, which the examiner believes would in fact be achieved by Gaska.  It would have been obvious to one of ordinary skill in the art to have selected any wavelength in the claimed ranges, including specifically 275nm and 365nm, with a reasonable expectation of success as any specific wavelength in the ranges provided by Gaska should provide a roughly equivalent form of UV treatment as any of the other recited wavelengths in the range.   
While Gaska does disclose the inclusion of a ultraviolet sensors (43) and ancillary devices (47) that are implemented as part of an indication and control feedback loop (See Para. 0033, 0034; the examiner believes that the feedback from the sensors to control the sources, provided by Gaska, would amount to the adjustment of the sources as claimed), Gaska fails to specifically disclose the step of adjusting one or more of the first light emitting device and the second light emitting device based on feedback from a photodetector of the bio-inactivation device, including adjusting a wavelength and/or a radiation pattern of the germicidal light based on feedback from the photodetector.
 Clark teaches deactivation of microorganisms using pulsed light, wherein in one embodiment (Fig. 9), a photodetector (102) is used to measure fluence-per-flash of light emitted from a flashlamp (104).  The photodetector, along with suitable monitor and control circuitry (106) monitors and controls 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the wavelength adjustment capabilities of the control circuitry of Clark into the computer system of Gaska because Clark teaches that feedback circuits can be easily arranged to adjust system operating parameters and output in accordance with well-known feedback/control system approaches, thus ensuring adequate deactivation of microbial organisms on surfaces (Clark; See Pg. 35, line 28 – Pg. 36, line 29).
	With respect to claim 15, the combination of Gaska and Clark teaches that the first ultraviolet wavelength region is between approximately 250 nanometers and approximately 280 nanometers, which can destroy the DNA/RNA containing organism(s) that may be present (encompasses 275 nanometers of the claim), and how the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing organism(s) that may be present (See Para. 0031 of Gaska).  However, the combination fails to teach the claimed invention except for the second wavelength being 365 nanometers.  It would have been obvious to one of ordinary skill in the art at the time of filing to specifically encompass a second wavelength to include 365 nanometers, as claimed, since it has been held that discovering an optimum value of a In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
	
Claim(s) 17, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al (US 2013/0270445 A1) in view of Enwemeka et al (provisional application 62/341,691 filed 5/26/2016).
With respect to claim 17, Gaska disclose a bio-inactivation device (environment for sterilizing one or more surfaces 10, See Para. 0024 and Fig. 1), comprising:
	A first light emitting device comprising one or more light emitting diodes configured to output light of a first wavelength of 275 nm (source of ultraviolet radiation 42; See Para. 0007 for discussion of system including a set of ultraviolet radiation sources; Para. 0030 discusses one or more sources of ultraviolet radiation which can be operated to generate UV having one or more predominant wavelengths in any predetermined radiation band that falls approximately between 200-350nm; Para. 0031 for discussion of how a predominant wavelength of the ultraviolet radiation generated by the ultraviolet radiation sources can be within a first ultraviolet wavelength region between approximately 250 nanometers and approximately 280 nanometers, which can destroy the DNA/RNA containing organism(s) that may be present);
	A second light emitting device comprising one or more light emitting diodes configures to output light of a second wavelength (source of ultraviolet radiation 42; See Para. 0007 for discussion of system including a set of ultraviolet radiation sources; Para. 0031 discusses how the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing organism(s) that may be present);

	A controller (computer system 20 with processing component 22, See fig. 1 and Paras. 0024-0025) storing non-transitory instructions executable to:
	Activate the first light emitting device and the second light emitting device to emit light of the first wavelength and light of the second wavelength at a treatment surface (Para. 0007 for discussion of system including a set of ultraviolet radiation sources; Para. 0030 discusses one or more sources of ultraviolet radiation which can be operated to generate UV having one or more predominant wavelengths in any predetermined radiation band that falls approximately between 200-350nm; Para. 0033 for discussion of how the ultraviolet radiation source includes a plurality of space distributed pulse-driving ultraviolet emitting devices, which the computer system 20 can independently operate, operate as a plurality of distinct groups of ultraviolet emitting devices, and/or operate in reverse bias as ultraviolet sensors).
Gaska fails to specifically disclose that the second light emitting device is configured to output light of a second wavelength of 365nm or the step of adjusting one or more of the first light emitting device and the second light emitting device based on feedback from a photodetector of the bio-inactivation device, specifically wherein the first and second light emitting devices are deactivated in response to a change in fluorescence of the treatment surface.
With respect to the recitation of the second light emitting device being configured to output light of a second wavelength of 365nm, Gaska discloses that the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980), and it would be within one of ordinary skill in the art to select an upper wavelength that would effectively kill more resistant microbial organisms.
With respect the step of adjusting one or more of the first light emitting device and the second light emitting device based on feedback from a photodetector of the bio-inactivation device, specifically wherein the first and second light emitting devices are deactivated in response to a change in fluorescence of the treatment surface Enwemeka teaches a system for the photoeradication of microorganisms from a target, wherein bacteria infected tissue, skin, or wound is treated by irradiating the region with pulsed purple or blue light.  The pulsed purple or blue light is preferably provided at specific pulse parameters, intervals, and dosages so as to inactivate the bacteria at low irradiances and radiant exposures compared to those of a continuous wave mode of irradiation (See Para. 0004).  Providing for multiple pulses of irradiation of bacteria on a target provided a significant decrease in the 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the microcontroller and activation/deactivation protocol of the system of Enwemeka into the bioinactivation device of combined Gaska and Clark because Enwemeka teaches the benefits of providing pulsed irradiation for the inactivation of microbial organisms, which provides for more complete eradication of said microbial organisms on a target (See Para. 0051 of Enwemeka).
With respect to claim 18, the combination of Gaska and Enwemeka teaches the incorporation of ultraviolet sensors (i.e. photodetectors, reverse biased ultraviolet LEDs, etc.) for providing feedback for use by the computer system in operating the ultraviolet radiation source, such as processing data received from the ultraviolet sensors to ensure delivery of a sufficient ultraviolet dose required for a desired level of sterilization (See Para. 0033 of Gaska), and that the first and second light emitting devices are deactivated in response to output from the photodetector indicating that an amount of light 
With respect to claim 22, the combination of Gaska and Enwemeka teaches that the first ultraviolet wavelength region is between approximately 250 nanometers and approximately 280 nanometers, which can destroy the DNA/RNA containing organism(s) that may be present (encompasses 275 nanometers of the claim), and how the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing organism(s) that may be present (See Para. 0031 of Gaska).  Although the combination fails to specifically teach that the first and second light emitting devices have peaks of 275nm and 365nm, respectively, wherein the second, different wavelength is selected to deactivate protein, applicant should note that 275nm does fall within the range taught by Gaska for the first light emitting device, and a peak of 365nm for the second light emitting device nm is interpreted to be covered by the range of approximately 280-360 (365nm is approximately 360nm), it would have been obvious to one of ordinary skill in the art at the time of filing to have selected any wavelength peak within that range, including specifically 365nm as Gaska teaches that wavelengths of this range are advantageous in preventing reproduction of DNA (See Para. 0031 of Gaska).

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The closest cited prior art of reference fails to disclose or fairly teach adjusting the wavelength and/or the radiation pattern of the germicidal light comprises first emitting germicidal light of the first wavelength toward the treatment surface with the first light emitting device; determining, based on the feedback from the photodetector, that a change in fluorescence of the treatment surface is greater than a first threshold but less than a second threshold, and in response, switching to emitting germicidal light of the second wavelength toward the treatment surface with the second light emitting device; and determining, based on the feedback from the photodetector, that the change in fluorescence of the treatment surface is greater than the second threshold, and in response, deactivating the second light emitting device.

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive. Applicant appear appears to argue the use of UVC at 265nm and UVA at 365nm to provide dual treatment (see page 9 of their remarks), and that Gaska would be incapable of providing for the deactivation of proteins because there is no specific recitation of a peak wavelength of 365nm as currently claimed (See Pgs. 9-10 of applicants’ remarks and arguments).  However, the examiner maintains that Gaska appears to be providing that same treatment.  Gaska has recited ranges that correlate to the production of wavelengths in the UVC (approximately 250-280nm) and UVA (approximately 280-360nm) range.  Applicant’s statement of a different reasoning for the described treatment does not mean that the UVC (approximately 250-280nm of Gaska) and UVA (approximately 280-360nm) would not also function to serve the same purpose of deactivating proteins, which the examiner believes would in fact be achieved by Gaska because of the recited, overlapping ranges. Although Gaska does not specifically disclose that the first and second light emitting devices have peaks of 275nm and 365nm, respectively, wherein the second, different wavelength is selected to deactivate protein, applicant should note that 275nm does fall within the range taught by Gaska for the first light emitting device, and a peak of 365nm for the second light emitting device nm is interpreted to be covered by the range of approximately 280-360 (365nm is approximately 360nm). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected any wavelength peak within the ranges, including specifically 275nm and 365nm as Gaska teaches that wavelengths of this range are advantageous in preventing reproduction of DNA (See Para. 0031 of Gaska). The examiner notes that Applicants appear to be claiming UVC light at 265 nm and UVA light at 365 nm to provide dual treatment (see page 9 of their remarks), and prior art Gaska appears to be providing that same treatment using two different range spectrums of UV light.  Just because applicants have stated a different reasoning for the treatment does not mean that the UVC (approximately 250-280nm of Gaska) and UVA (approximately 280-360nm) would not also function to serve the same purpose, which the examiner believes would in fact be achieved by Gaska.  It would have been obvious to one of ordinary skill in the art to have selected any wavelength in the claimed ranges, including specifically 275nm and 365nm, with a reasonable expectation of success as any specific wavelength in the ranges provided by Gaska should provide a roughly equivalent form of UV treatment as any of the other recited wavelengths in the range.   

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0055959 A1 to Lin teaches multiple wavelength spectrums (See Para. 0040);
US 2016/0271281 A1 to Clynne teaches using various wavelengths of UVA and UVC light for distinct purposes (See Paras. 0003 and 0036); 
US 2016/0324996 A1 to Bilenko teaches activating UV light when detecting bacteria with fluorescence light, and also teaches a fluorescence sensor which can detect amount of bacteria based on fluorescence to adjust wavelength/radiation (See paras. 0040, 0046, and 0069); and
US 2017/0100494 A1 to Dobrinsky teaches a fluorescence detector enables detection of amount of bacteria to provide feedback to control the UV lights, to include deactivation when there is no bacteria detected (See Paras. 0055 and 0062).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        August 28, 2021

/Benjamin R Whatley/Primary Examiner, Art Unit 1798